 In the Matterof BEALL PIPE AND TANK CORPORATIONandINTERNA-TIONAL BROTHERHOODOF BOILERMAKERS,IRON SHTPBUTLDERS ANDHELPERS OF AMERICA, LOCAL 599, A.F. OF L.Case No.'19-R-1469SUPPLEMENTAL DECISIONANDSECOND DIRECTION OF ELECTIONJune 13, 1945On March 19, 1945, the National Labor Relations Board issued a Deci-sion and Direction of Election in the above-entitled proceeding (60N. L. R. B. 1325). Thereafter, on May 14, 1945, the Board having beenadvised by the Regional Director that charges had been filed alleging thatthe above-named Company was engaging in unfair labor practices, issuedan amendment to Direction of Election in which it directed that the elec-tion be postponed until "such time as the Board shall in the future direct."The Regional Director has advised the Board that an election may nowappropriately be conducted.We shall, accordingly, issue a Second Direc-tion of Election. Those employees eligible to vote in the election shall beemployees in the unit heretofore found to be appropriate who were em-ployed during the pay-roll period immediately preceding this SupplementalDecision and Second Direction of Election, subject to the limitations andadditions set forth herein.SECOND DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,and pursuant to Article III, Section 9, of National Labor Relations BoardRules and Regulations-Series 3, as amended, it is herebyDIRECTED that, as part of the investigation to ascertain representativesfor the purposes of collective bargaining with Beall Pipe and Tank Corpo-62 N. L. R. B., No. 57.378 BEALL PIPE AND TANK CORPORATION379ration, Billings,Montana, an election by secret ballot shall be conductedas early as possible, but not later than thirty (30) days from the date ofthis Second Direction, under the direction and supervision of the RegionalDirector for the Nineteenth Region, acting in this matter as agent for theNational Labor Relations Board, and subject to Article III, Sections 10and 11, of said Rules and Regulations, among the employees in the unitfound appropriate in Section IV of the Decision and Direction of Election,who were employed during the pay-roll period immediately preceding thedate of this Second Direction, including the employees who did not workduring-said pay-roll period because they were ill or on vacation or tem-porarily laid off, and including employees in the armed forces of theUnited States who present themselves,in person at the polls, hut .excludingany who have since quit or been discharged for cause and have not beenrehired or reinstated prior to the date of the election, to determine whetheror not they desire to be represented by International Brotherhood of Boiler-makers, Iron Shipbuilders and Helpers of America, Local 599, A F. of L.,for the purposes of collective bargaining.